EXHIBIT 10.77

AMENDMENT TO THE
PEPSICO PENSION EQUALIZATION PLAN DOCUMENT


The PepsiCo Pension Equalization Plan (“PEP”) is hereby amended, effective
October 1, 2014, unless otherwise provided herein, as follows:




I.


Section 3.3 of the main plan document for the PEP 409A program is amended to
read as follows:


3.3 Credited Service: The amount of a Participant’s Pension and a Pre-Retirement
Spouse’s Pension or a Pre-Retirement Domestic Partner’s Pension shall be based
upon the Participant’s period of Credited Service, as determined under Article
III of Part B of the Salaried Plan, except as provided in the remainder of this
Section 3.3.


(a) Inpats. The provision in Section 3.5 of Part B of the Salaried Plan which
disregards the pre-transfer Credited Service of certain inpats who transfer to
the United States shall not apply in the case of such inpat transfers that occur
on or after January 1, 2011 and before October 1, 2014.


(b) Leaves of Absence. If a Participant’s period of Credited Service (as so
determined) would extend beyond the Participant’s Separation from Service date
because of a leave of absence, the Plan Administrator may provide for
determining the Participant’s 409A Pension at Separation from Service by
projecting the benefit the Participant would have if all such Service were taken
into account under the Plan.


II.


Corrections to the PEP document necessary to carry forth the above amendment,
including corrections to cross-references affected by the amendment, shall be
made as necessary.




[Remainder of this page intentionally left blank]
        

1



--------------------------------------------------------------------------------




 
 
 
 
PEPSICO, INC.
 
 
 
 
By:
/s/ Cynthia M. Trudell
 
 
Cynthia M. Trudell
 
 
Executive Vice President, Human Resources
and Chief Human Resources Officer
 
 
 
 
 
Date: September 29, 2014







APPROVED:






By: /s/ Cynthia Nastanski             
Cynthia Nastanski
Senior Vice President, Corporate Law and
Deputy Corporate Secretary


Date: September 29, 2014

2

